Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 06/05/2022  with claims 1,3-20 are pending in the Application with claims 12-20 withdrawn from consideration as directed to non-elected invention,
	Upon review and examination, generic device claim 1 is deemed allowable and Applicant has amended withdrawn method claims 12-20 to depend on the generic device claim 1 and have all the limitation of the allowable claim 1 , they are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1,3-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed packaging assembly for packaging a display component over a substrate having the limitations:
--"the first super absorbent polymer layer covers the display component;  near4 
 the first super absorbent polymer layer is configured to absorb water from the display component to thereby ensure a waterproofness thereof; and 
the first super absorbent polymer layer is included in a first packaging sub- assembly, wherein the first packaging sub-assembly further comprises a first inorganic film layer, a first organic film layer, and a second organic film layer, wherein: 
the first inorganic film layer covers the outside of the display component: 
the first organic film layer covers an outside of the first inorganic film layer:
the first super absorbent polymer layer covers an outside of the first organic film layer; and 
the second organic film layer covers an outside of the first super absorbent polymer layer.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897